PER CURIAM.
A physician seeks review of an order denying his motion to dismiss the plaintiffs’ medical malpractice complaint for failure to comply with the pre-suit requirements of section 766.106, Florida Statutes, et seq. We elect to treat the notice of non-final appeal as a petition for writ of certiorari,1 see Sova Drugs, Inc. v. Barnes, 661 So.2d 393 (Fla. 5th DCA 1995), St. Anthony’s Hospital, Inc. v. Lewis, 652 So.2d 386 (Fla. 2d DCA 1995), rev. denied, 658 So.2d 991 (Fla.1995), and having considered the arguments, deny the petition.
PETITION FOR WRIT OF CERTIORA-RI DENIED.
COBB, HARRIS and ANTOON, JJ., concur.

. See Fla.R.App.P. 9.040(c).